Citation Nr: 1038430	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-31 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for paresthesia as a 
residual of extraction of wisdom teeth.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in August 2008, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran has a bilateral ankle disorder which is 
due to any incident or event in active service, and arthritis 
related to the ankles was not manifested either in service or 
within one year after separation from service.

2.  The competent and probative evidence of record preponderates 
against a finding that the Veteran has a current diagnosis of 
paresthesia as a residual of extraction of wisdom teeth.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Paresthesia as a residual of extraction of wisdom teeth was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In June 2005 and September 2008 VA sent the Veteran letters 
informing her of the types of evidence needed to substantiate her 
claim and its duty to assist her in substantiating her claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in her possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the March 2006 rating decision, September 
2006 SOC, November 2007 SSOC, December 2008 SSOC, and March 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided her with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified by 
the Veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.


The Board finds that the VA examinations which the Veteran has 
undergone for her claims of ankle disability and paresthesia from 
extraction of wisdom teeth were sufficient, because the examiners 
supported their conclusions with analysis that can be weighed 
against the other evidence of record.  Stefl v. Nicholson.  21 
Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (The Board "must be able to conclude 
that a medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion.").  It is also 
noted that the Veteran was scheduled for an additional dental 
examination in September 2008 for which she did not appear, 
without providing any explanation.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability rating 
and effective date.  This requirement was fulfilled in the 
September 2008 letter that the RO sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.


Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.


A. Bilateral Ankle Disorder

The Veteran's service treatment records (STRs) show that in July 
2001 and August 2001 she complained of bilateral ankle pain and 
was prescribed Naproxen, 500 mg.  She was diagnosed with a 
bilateral ankle contusion in August 2001.  In August 2003 the 
Veteran said she had had bilateral ankle pain for the past 
several months which began when she resumed running.  She 
complained of left ankle pain in September 2004 that began a 
month before when a metal side panel she was removing from a 
truck fell on the ankle.  She was diagnosed with Achilles 
tendonitis, and was placed on a limited duty profile for a month.

At her October 2005 VA examination the Veteran reported that she 
had started experiencing bilateral heel pain in basic training 
due to running.  While she had temporary improvements after the 
incidents that occurred in service, she said since then she had 
experienced pain along the heel and that, over time, the 
condition had progressively worsened.  The Veteran complained of 
flare-ups of intermittent ache along the heel radiating to the 
Achilles region bilaterally, also involving the plantar aspect of 
the calcaneus of the feet.  She said that this was of moderate 
intensity, was precipitated by walking, and was alleviated by 
rest and getting off of her feet.  She took Motrin, 800 mg twice 
daily, which provided some relief.  With medication, the flare-
ups lasted for 10 minutes to an hour.  X-rays of her heels were 
normal.  She was diagnosed with bilateral Achilles tendinitis 
manifested by heel pain.  The examiner did not state an opinion 
as to the relationship between the Veteran's current Achilles 
tendinitis and the Achilles tendinitis she suffered while in 
service.

In October 2008 the Veteran had a VA examination with H.Q.V., 
M.D., an orthopedist.  The Veteran said that she developed her 
symptoms from jumping in and out of a truck and that there was a 
history of trauma to both heels.  Dr. V noted that a review of 
the Veteran's VA treatment records indicated no treatment for 
foot or ankle pain since July 2005.  It was noted that she 
ambulated with a nonantalgic gait.  On examination, the ankles 
had no effusion and guarding on active or passive range of 
motion, and anterior drawer was negative.  There was no 
ligamentous laxity, callous formation, or tenderness on palpation 
along the Achilles tendon and its insertion onto the calcaneus.  
Dorsiflexion of the right ankle was 0 to 20 degrees and plantar 
flexion was 0 to 48 degrees, and dorsiflexion of the left ankle 
was 0 to 19 degrees and plantar flexion was 0 to 45 degrees.  
October 2008 MRIs of the ankles were within normal limits.  Dr. V 
diagnosed bilateral ankle pain, bilateral foot pain, and 
bilateral heel pain, idiopathic.  He opined there were no 
objective clinical measurements to quantitate the Veteran's 
symptomatology.  Dr. V opined that there is less than a 50 
percent probability that the Veteran has residual, long term 
Achilles tendonitis or ankle pain as a result of in-service 
injury.

The Board finds that the evidence of record preponderates against 
the Veteran's claim of service connection for a bilateral ankle 
disorder.  The STRs show that she was diagnosed with a bilateral 
ankle contusion in August 2001, and in September 2004 she was 
diagnosed with Achilles tendonitis and was placed on a limited 
duty profile for a month after a metal panel fell on her left 
ankle the previous month.  In addition, she had complained of 
bilateral ankle pain in August 2003 of several months' duration, 
which began when she resumed running.  The Veteran reported at 
the October 2008 VA examination that she has had bilateral ankle 
and heel pain since 2001, and as discussed above there were 
multiple complaints of ankle pain and diagnoses during service.  
However, Dr. V did not make a specific diagnosis, opined that 
there were no objective clinical measurements to quantify the 
symptomatology, and that there is less than a 50 percent 
probability that the Veteran has residual, long term Achilles 
tendonitis or ankle pain as a result of the injury she incurred 
while on active duty.  

To the extent that the Veteran complains of ankle pain, pain 
itself is not a disability for VA purposes.  A symptom alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the complaints of ankle pain can be 
attributed, there is no basis to find a hip disorder for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).  Furthermore, service connection is not available 
based on continuity of symptomatology in this case, because there 
is no indication of a nexus between the present pain and the in-
service symptomatology, based Dr. V's opinion discussed above.  
See Savage, 10 Vet. App. at 495-96

We recognize the sincerity of the arguments advanced by the 
Veteran that her bilateral ankle disorder is service connected.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
an ankle disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service 
connection for a bilateral ankle disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Paresthesia as a Residual of Extraction of Wisdom Teeth

Service dental records show that the Veteran had four wisdom 
teeth extracted in February 2005.  She reported some numbness and 
tingling on the lower jaw in March 2005.

In September 2005 the Veteran underwent a VA dental examination 
at which she was experiencing paresthesia on the mandibular left.  
The VA examiner noted that this condition is not uncommon 
following the removal of wisdom teeth when the mandibular nerve 
becomes traumatized, and that it would probably resolve itself in 
the future.

The disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  See 38 C.F.R. § 3.303(b).  The 
Veteran had her wisdom teeth removed in February 2005, and her VA 
examination was in September 2005.  The record does not contain 
any dental treatment records since September 2005 which could be 
used to determine whether her paresthesia was an acute and 
transitory condition or whether it is a chronic condition.

The Veteran was scheduled for a VA dental examination for which 
she failed to report in September 2008 at the Dental-Cotchery 
Clinic at the VA Health Care Center in El Paso, Texas.  She has 
not alleged non-receipt of notification of the scheduling of the 
examination.  Even if she were to say she did not receive the 
notice, there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted only by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  Since the examination notification was 
mailed to the Veteran's address of record, it is therefore 
presumed that she received it, unless and until there is clear 
evidence that she did not.  Her failure to appear for the 
examination, for whatever reason, prevented the development of 
medical evidence as to whether she is currently experiencing any 
paresthesia.

The evidentiary record does not indicate that the Veteran has a 
chronic paresthesia as a residual of extraction of wisdom teeth, 
because the September 2005 VA examiner noted that it is a common 
condition after the removal of wisdom teeth, and further opined 
that it would probably resolve itself in the future.  The Board 
recognizes that the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, the VA examiner clearly stated that this type of 
condition occurring shortly after wisdom tooth removal is a 
sequela of temporary, not lasting, duration.  Therefore, the 
Board finds that the Veteran's paresthesia as a residual of 
extraction of wisdom teeth was "acute and transitory" rather 
than chronic, and that it thus cannot qualify for service 
connection.  See 38 C.F.R. § 3.303(b).

Because the evidence preponderates against the claim of service 
connection for paresthesia as a residual of extraction of wisdom 
teeth, the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a bilateral ankle disorder is denied.

Service connection for paresthesia as a residual of extraction of 
wisdom teeth is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


